El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Demandada en cobro de una póliza de seguro de incen-dio, la compañía aseguradora' logró defenderse por el fun-damento de un incendio voluntario por parte del asegurado. La prueba de este alegado incendio voluntario fué entera-mente circunstancial pero extraordinariamente fuerte. La corte declaró probado que. el demandante asegurado no te-nía empleados y era la única persona que tenía acceso al establecimiento en boras no laborables. Que la tienda fué cerrada a las 6 de la tarde y el fuego ocurrió entre 8 y 9 de la noche. Al llegar los bomberos y agentes de policía al es-tablecimiento, después de una breve lucha con las llamas, lograron entrar al interior del edificio y encontraron allí mosquiteros, frisas y otros objetos de algodón o hilo im-pregnados en gas, y un gran número de cajas de cartón va-cías. La corte también declaró probado como hecho inde-pendiente que la propiedad asegurada al ocurrir el incendio no valía más de $1,000. Ahora bien, como la póliza de se-guro era de $3,300 y el asegurado trataba de cobrar toda la cantidad, esto constituía otra carecterística de fraude. Ade--más de esto la prueba demuestra que el asegurado no lle-vaba los libros de costumbre y él declaró que aquellas ho-jas de cuentas que tenía fueron destruidas por el fuego. .Esta destrucción es otra circunstancia sospechosa. La de- - mandante, además, no pudo dar una. explicación satisfacto-ria, ya de sus compras ó de la cbhdición de abandono de hu establecimiento en el cual, como la prueba demostró,' se per-mitió. que se acumulara una gran cantidad de desperdicios. Podemos incidentalmente decir que fácilmente puede tener *820lugar un seguro por un valor mayor al que realmente tie-nen las mercancías, pero la atrevida tentativa a recobrar mucbo más de lo que él poseía, relacionada con otras cir-cunstancias, es una mala señal. Todos los becbos estable-cieron tal cadena de prueba circunstancial, que no es posi-ble llegar a ninguna otra inferencia razonable que no sea que la demandante deliberadamente pegó fuego a su esta-blecimiento. No importa que lás autoridades no lo arres-taran. Ni tampoco es posible, de acuerdo con los becbos y conclusiones que algunas de las mercancías aseguradas fue-ran robadas mientras el fuego tomaba incremento. La po-licía y los bomberos intervinieron bastante pronto para evi-tar tal cosa.
Sin resolver definitivamente sobre la actitud que debemos tomar, nos inclinamos a convenir con la apelada en que en un caso civil, el becbo del incendio voluntario no tiene que probarse más allá de una duda razonable. 26 C. J. 542, 10 R.C.L. 1012, sec. 204. Joyce on Insurance, tomo 5, p. 6197, sec. 3782 (como ba sido citado por la apelada). Simpatiza-mos con la instrucción dada al jurado en el caso de Schmidt v. New York Union Mutual Fire Ins. Co., 1 Gray 529 (Mass.), a saber, que “el peso de la prueba incumbía al de-mandado y que el jurado debe estar satisfecho, como hombres razonables, respecto a la veracidad de las alegaciones hechas por el demandado.” En el-presente caso la corte te-nía derecho, en vista, de la prueba, a estar convencida más allá de una duda razonable, de la culpabilidad de la deman-dante.
Tan clara fué la culpabilidad, que no hubo justificación para comenzar esta acción ni para la apelación, en vista de la prueba y conclusiones de la corte.

Debe confirmarse■ la- sentencia apelada.